t c memo united_states tax_court joseph a and carol delvecchio petitioners v commissioner of internal revenue respondent docket no filed date petitioner h was the sole_proprietor of a business a ps h and w filed original joint returns and subsequently amended tax returns for the tax years and r determined deficiencies and additions to tax against ps based on ps’ failure to report on the original returns all gross_income from a and all capital_gain from the sale of real_property held each of ps’ amended returns is an admission of a tax underpayment held further p-h is liable under sec_6653 b a i r c for and sec_6653 i r c for for the addition_to_tax for fraud on the portion of the underpayment attributable to the failure to report all gross_income from a held further to the extent we have determined there to be an underpayment_of_tax attributable to fraud the addition_to_tax under sec_6653 b b i r c shall apply for held further ps are liable for the addition_to_tax for substantial_understatement under sec_6661 i r c for and - - joseph a delvecchio and carol delvecchio pro_se leonard t provenzale for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined deficiencies in and additions to petitioners’ and federal income taxes as follows joseph delvecchio additions to tax sec sec sec sec year deficiency b a b b b dollar_figure dollar_figure -- dollar_figure big_number --- dollar_figure --- big_number ‘50 of the interest payable under sec_6601 carol delvecchio additions to tax sec sec sec sec year deficiency a a a b a dollar_figure dollar_figure --- dollar_figure big_number --- --- dollar_figure big_number '50 of the interest payable under sec_6601 following the trial in this case respondent moved to amend the answer to conform the pleadings to the proof to take account of amended tax returns received into evidence which show items of income in excess of respondent’s previous adjustments we granted that motion and as amended the answer now avers deficiencies in and additions to petitioners’ federal income taxes for and as follows joseph delvecchio additions to tax sec sec sec sec year deficiency b a b b b dollar_figure dollar_figure --- t dollar_figure big_number --- dollar_figure -- big_number ‘50 of the interest payable under sec_6601 carol delvecchio additions to tax sec sec sec sec year deficiency a a a b a dollar_figure dollar_figure t --- dollar_figure big_number --- --- dollar_figure big_number ‘50 of the interest payable under sec_6601 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the principal issues remaining for decision are petitioners’ claims that they are entitled to net_operating_loss deductions for the years in issue and the additions to tax findings_of_fact residence petitioners resided in stuart florida at the time the petition was filed monterey glass and mirror distributors petitioner joseph delvecchio joseph is a glazier during the years in issue joseph sold glass to both wholesale and retail customers joseph carried on his business as a q4e- proprietorship under the name monterey glass and mirror distributors monterey joseph monterey when referring to the business had a shop and employed two or three secretaries and two drivers joseph was familiar with all aspects of monterey’s business deliveries to customers were made from monterey’s shop and when monterey’s drivers returned to the shop joseph reviewed all sale documents and received any checks collected by the drivers joseph opened monterey’s mail and removed any checks he examined all invoices from vendors and the checks drawn to pay such invoices bookkeeping during the years in issue a central feature of monterey’s system of bookkeeping was a financial register referred to by the parties as the peg board ledger system the peg board the peg board consists of sheets of paper on one side of which is a check register the check register and on the other side of which are columns to keep a running bank balance showing checks drawn deposits made and the resulting balance the check register consists of numerous columns the first columns have preprinted headings as follows remarks paid to date check no and amount of check blank checks overlay the first columns and as the check is written carbon is deposited onto a line of the ledger and records the information - for column sec_2 through columns through have no preprinted headings the headings may be filled in or extended to identify information entered in the underlying column with respect to any check generally during the years in issue checks to pay monterey’s expenses were written by secretaries all checks were recorded in the check register joseph signed those checks as the checks were written entries were automatically made in column sec_2 through columns through and the headings of those columns of the original pegboard remained blank until at which time after the commencement of respondent’s examination of the years in question joseph filled in the headings to identify various categories of expenses eg insurance phone and truck repairs and made entries in the appropriate column based on the check information on each line at that time entries were made footing each column during the years in issue secretaries made entries on the reverse side of each sheet to show checks written deposits made and the resulting bank balance secretaries would collect checks received by monterey total them enter the total as a deposit in the peg board and deposit the checks in the bank joseph reviewed all invoices to customers and checks received monterey also kept vendor ledger cards files of sales invoices and bank statements - - joseph was familiar with the peg board and other aspects of monterey’s bookkeeping system sales and bank_deposits generally monterey received payments for glass by check information as to all receipts was entered on the peg board and the receipts were deposited into monterey’s account at first national bank and trust company the monterey account monterey deposited dollar_figure and dollar_figure into the monterey account during and respectively withdrawals monthly during and joseph examined statements showing the balance of the monterey bank account and withdrew funds in excess of the amount needed to operate the business he deposited such excess funds in the amounts of dollar_figure and dollar_figure during and respectively into interest bearing accounts in his own name original tax returns petitioners timely filed form sec_1040 u s individual_income_tax_return for and the form sec_1040 attached to the form sec_1040 were schedules c profit or loss from business or profession which relate to monterey the schedules c joseph prepared the form sec_1040 including the schedules c in preparing the schedules c as source documents joseph had available the peg board vendor ledger cards sales invoices and - monterey’s bank statements at least for joseph used an adding machine to prepare adding machine tapes the adding machine tapes totaling various periodic expenses such as expenses for repairs and telephone which were deducted on the schedule c for entries on the adding machine tapes correspond to the totals of such expenditures on pages of the peg board for example on the schedule c for there is a deduction for repairs in the amount of dollar_figure there is an adding machine tape headed repairs with items totaling dollar_figure column on the check register pages of the peg board is headed utilities the footed amounts for column match on an item by item basis all of the items on the adding machine tape examination and investigation in date respondent began an examination of the form sec_1040 in date that examination was terminated so that respondent could commence a criminal investigation of joseph the criminal investigation with respect to his income_tax_liability for and the criminal investigation resulted in charges and a trial at which on date joseph was acquitted of all charges administrative_summons on date in connection with the criminal investigation special_agent richard mclaughlin served an --- - administrative_summons the administrative_summons on petitioners’ accountant nancy crowder who in response thereto turned over various business and personal records of petitioners the records included bank statements invoices canceled checks and a cash disbursements ledger respondent has returned some if not all of the documents obtained pursuant to the administrative_summons amended returns on april and petitioners filed form sec_1040xx amended u s individual_income_tax_return for and respectively the form sec_1040x the form sec_1040xk were prepared by accountants retained by joseph on the form sec_1040x petitioners reported increases in schedule c net_income of dollar_figure and dollar_figure for and respectively a capital_gain of dollar_figure for net_operating_loss deductions of dollar_figure and dollar_figure for and respectively and decreases in interest_income of dollar_figure and dollar_figure for and respectively following is a comparison of various schedule c entries with respect to monterey from the schedules c attached to the form sec_1040 and form sec_1040x the amended schedules c form_1040 form 1040x income gross_receipts or sales dollar_figure dollar_figure less returns and allowances big_number -- less cost_of_goods_sold big_number balance gross_income big_number big_number deductions advertising bad_debts bank service charges car truck expenses depreciation insurance office expense repairs supplies taxes utilities and telephone wages trash pickup other expenses nonemployee compensation total deductions net profit income gross_receipts or sales less returns and allowances less cost_of_goods_sold balance gross_income deductions advertising bad_debts bank service charges car truck expenses depreciation insurance office expenses repairs supplies taxes utilities and telephone wages trash pickup other expenses nonemployee compensation total deductions net profit dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure form_1040 dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure form 1040x dollar_figure big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure sales_tax deficiencies monterey was subject_to an examination by the state of florida department of revenue the department for sales_tax liabilities for and other years the department found that monterey had collected more sales_taxes than reported to the department for and monterey reported to the department gross_receipts of dollar_figure and dollar_figure respectively opinion i deficiencies in tax respondent determined deficiencies in petitioners’ income taxes for and principally on account of respondent’s determination that petitioners underreported their schedule c income from monterey by dollar_figure and dollar_figure for and respectively ’ on the form sec_1040x petitioners reported increased schedule c net_income for monterey of dollar_figure and dollar_figure for and respectively a capital_gain of dollar_figure for net_operating_loss deductions of dollar_figure and dollar_figure for and respectively and decreases in interest_income of dollar_figure and dollar_figure for and ' respondent also determined increased self-employment taxes under sec_1401 petitioners have not separately challenged those determinations which we assume are derivative of respondent’s principal adjustments we do not further discuss the self-employment_tax adjustments respectively respondent accepts the foregoing changes reported on the form sec_1040x except for the net_operating_loss deductions based on the form sec_1040x we find that petitioners underreported their schedule c net_income from monterey by dollar_figure and dollar_figure for and respectively and failed to report a capital_gain of dollar_figure for based on respondent’s acceptance of the decreases in interest_income shown on the form sec_1040x we find that petitioners over reported their interest_income in such amounts petitioners have failed to prove their entitlement to the net_operating_loss deductions claimed on the form sec_1040x and we allow no deductions therefor il additions to tax for fraud a introduction respondent has determined additions to tax for fraud against joseph for both and for sec_6653 b a imposes an addition_to_tax equal to percent of any underpayment in tax if any part of the underpayment is due to fraud sec_6653 b imposes a separate addition_to_tax egual to percent of the interest payable under sec_6601 determined on the portion of the underpayment attributable to fraud for sec_6653 imposes an addition_to_tax egqual to percent of any underpayment in tax if any part of the underpayment is due to fraud the time-sensitive interest addition previously found in sec_6653 b is eliminated for both years if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment is attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud see sec_6653 respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to prove that a taxpayer fraudulently underpaid a dollar of tax respondent must prove both the fact of the underpayment and fraudulent intent with respect thereto see eg 91_tc_874 b existence of an underpayment the first inquiry is whether any underpayment exists as relevant to this case sec_6653 defines an underpayment for purposes of sec_6653 as a deficiency defined under sec_6211 petitioners filed amended returns for and the form sec_1040x showing additional taxes due bach of petitioners’ amended returns is an admission of a tax underpayment see 464_us_386 respondent has satisfied the first prong of the test c fraudulent intent introduction the second inquiry concerns the taxpayer’s state of mind the existence of a fraudulent state of mind is a question of fact to be determined from the entire record see recklitis v commissioner supra pincite 91_tc_273 respondent must show that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 398_f2d_1002 3d cir 94_tc_654 fraud will never be presumed 55_tc_85 but may however be proved by circumstantial evidence because direct proof of the taxpayer’s intent is rarely available recklitis v commissioner supra pincite meier v commissioner supra the taxpayer’s entire course of conduct may be examined to establish the requisite fraudulent intent recklitis v commissioner supra meier v commissioner supra having considered all of the evidence before us we conclude that respondent clearly and convincingly has shown fraud with respect to at least the underpayments in tax attributable to monterey for both and we do so based on the following factors which together convince us that joseph had fraudulent intent with respect to his underreporting of income from monterey consistent and substantial understatements of income on the form sec_1040x petitioners reported increased net profit from monterey of dollar_figure and dollar_figure for and respectively the amended schedules c show that originally petitioners underreported monterey’s gross_sales by dollar_figure and dollar_figure for and respectively those are large amounts compared to the amounts originally reported a consistent pattern of underreporting large amounts of income is evidence of fraud see 348_us_121 two years of substantial_understatement may support a finding of fraud see kelley v commissioner tcmemo_1991_ affd 988_f2d_1218 11th cir control of books_and_records joseph prepared the schedules c on which monterey’s income was understated monterey’s system of bookkeeping centered around the peg board in which was recorded all checks written with respect to monterey’s business and all deposits of moneys received with respect to that business together with the vendor ledger cards sales invoices and bank statements the peg board provided sufficient information to prepare accurately the schedules c entries on adding machine tapes used by joseph to prepare the schedule c for convince us that joseph did use the peg board to prepare the schedule c for also joseph testified that he looked at statements for monterey’s bank -- - account to determine bank charges deducted on the schedules c joseph had in his possession and used source documents that we assume accurately recorded monterey’s income and expenses the gross discrepancies between entries on the schedules c and the amended schedules c convince us that joseph did not make inadvertent mistakes in completing the schedules c we infer from the ready availability to joseph of accurate information which he failed to use a willful attempt by him to avoid his obligation correctly to state his net_income from monterey withdrawals of funds from monterey on the amended schedules c petitioners reported net profits from monterey of dollar_figure and dollar_figure for and respectively when the noncash expense of depreciation shown on the amended schedules c is added to such net profits the resulting amounts are dollar_figure and dollar_figure for and respectively those amounts coincide with the yearly totals of amounts withdrawn monthly by joseph from monterey’s bank account and deposited into interest bearing accounts in his own name we consider such transfers to be some evidence that joseph attempted to conceal monterey’s income albeit ineptly more importantly we consider such transfers evidence that joseph knew very well not only on a yearly but on a monthly basis what monterey’s profits were moreover on the schedules c joseph reported net profits from monterey of dollar_figure and dollar_figure for and -- - respectively joseph has failed to explain how he could deposit into his personal bank account each year substantially more money from monterey than he reported as monterey’s net profit and disregard that fact when figuring such net profit joseph’s lack of credibility joseph was not a credible witness some of joseph’s testimony was as follows he was not involved in the financial operations of his business and he had no idea how much money monterey earned in and he did not see the incoming checks but rather the drivers turned in all checks received from customers directly to the secretaries and the secretaries opened the mail and removed any checks before turning the mail over to joseph he had no knowledge as to the bookkeeping method the secretaries used to record the checks he signed the checks that were sent out to pay bills but he did not keep track of total expenditures shirley saunier ms saunier was employed as a secretary at monterey from approximately january or date until shortly before thanksgiving of ms saunier testified as follows joseph maintained strict control_over monterey’s finances joseph received all incoming checks from the drivers directly and opened all the mail and removed the incoming checks joseph scrutinized all outgoing checks and accompanying invoices and frequently questioned the secretaries regarding these transactions although the secretaries entered the deposits and disbursements onto the peg board joseph reviewed all the entries we found ms saunier’s testimony as to joseph’s extensive involvement with and awareness of monterey’s finances to be consistent and credible joseph testified that he never balanced or reviewed monterey’s bank statements except when preparing the schedules c and then only to determine the amount of bank charges and therefore was unaware of how much money had been deposited into the monterey account that testimony is contradicted by petitioners’ statements on brief mr delvecchio each month reviewed his bank statements and when balances in the business account exceeded the amounts needed to operate the business petitioner transferred some of the excess funds to his other account and although mr delvecchio was obviously aware that he was receiving more gross_receipts than previous years it is obvious with his lack of accounting experience that he operated primarily based on his bank balances each month when he received his bank statements joseph testified that he did not use the peg board to prepare the schedules c that testimony is false as shown by our analysis supra section ii c joseph’s lack of credibility is evidence of his fraudulent intent joseph’s defense joseph claims that he once possessed computer sheets that would demonstrate how he mistakenly understated both his gross_receipts and expenses he contends that such computer sheets are among the records obtained by respondent’s agent pursuant to the administrative_summons he further contends that he did not receive back from respondent many of those records including the computer sheets he needs to defend himself in fact such computer sheets are the only document joseph has identified as missing he does not contend that he needs the computer sheets to calculate his gross_income and deductions but rather that they would serve as proof that he had a reasonable albeit erroneous basis for the gross_receipts and cost_of_goods_sold he reported on the schedules c joseph did not offer any testimony as to the creation or maintenance of those computer sheets nor did he produce any witnesses to authenticate their existence indeed he did not explain what information the computer sheets would contain that differed from that appearing on the peg board the purpose for also running adding machine tapes against the peg board nor why he would have gone to the effort of maintaining two bookkeeping systems----a manual peg board system and an automated computer system we do not believe that the claimed computer sheets ever existed conclusion joseph methodically understated gross_receipts and cost_of_goods_sold in order to conceal the amount of net profit that monterey earned he did that years ina row according to his own testimony which in many respects was incredible he had kept what amounted to a second set of books the computer sheets which purportedly are missing joseph had no explanation for why he maintained two separate sets of books he moved funds from monterey’s bank account to his personal account that is the clear evidence that convinces us that joseph fraudulently intended to understate his income with respect to monterey for and d portion of underpayments attributable to fraud petitioners have failed to rebut the presumption that the entire underpayments in tax for and are due to fraud see sec_6653 we find accordingly be additions to tax for fraud we sustain respondent’s additions to tax for fraud against joseph under sec_6653 a and b for and under sec_6653 for tit addition_to_tax for negligence having found that the entire underpayments for and are attributable to fraud and that joseph is subject_to additions to tax on account thereof we need not address the - - addition_to_tax for negligence that respondent determined against petitioner carol delvecchio see sec_6653 iv substantial_understatement_of_income_tax liability for returns due before date sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement an understatement is substantial when the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown or dollar_figure the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item see sec_6661 sec_1 a income_tax regs petitioners’ understatements for and exceed percent of the tax required to be shown they are therefore substantial under sec_6661 petitioners have cited no authority for their failure to report the understatements of income for or nor did they disclose any facts pertaining to such income on their returns or in a statement attached to the returns therefore petitioners are liable for the sec_6661 addition_to_tax decision will be entered under rule
